Citation Nr: 0118488	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of eligibility for Department of 
Veterans Affairs (VA) non-service-connected disability 
pension benefits.  

ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2000 decision of the VA Regional 
Office (the RO) in Manila, the Republic of the Philippines, 
which determined that new and material evidence had not been 
submitted to warrant reopening a claim of eligibility for VA 
non-service-connected disability pension benefits.  


FINDINGS OF FACT

1.  In a decision dated in July 1999, the Board determined 
that the appellant was not eligible for non-service-connected 
disability pension benefits administered by VA.  The Board 
properly notified the appellant of that decision, and he did 
not appeal.  

2.  Since the July 1999 determination of the Board that the 
appellant was not eligible for non-service-connected 
disability pension benefits, the appellant has not submitted 
evidence bearing directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the appellant's claim of 
eligibility to VA non service-connected disability pension 
benefits may not be reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A(f)); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In or around June 1949, the RO received a copy of War 
Department Form 53
(WD-53), Report of Honorable Discharge, which indicated that 
the appellant had served in the Army of the United States 
(AUS) from July 1942 to November 1948.  According to the WD-
53, the appellant was a member of "C" Company, 14 Infantry 
Regiment.  The report indicated that the appellant was not 
entitled to pay from March 1943 to February 1947, and from 
February 1947 to October 1948, each characterized as a 
"period of inactive status."  

The United States Army, Headquarters of the Adjutant General 
Records Depository, Philippines Command, issued a letter in 
March 1950 that indicated revocation of the appellant's AUS 
status.  According to the letter, "close review of the case 
disclosed that subject has no Army of the United States 
status."  

In September 1951 the Department of the Army, Office of the 
Adjutant General, Records Administration Center, issued 
another letter, which indicated that the appellant "acquired 
an Army of the United States status as a result of his 
service with the 14th Infantry."  Accordingly, the Army 
instructed VA that the March 1950 letter, "revoking the Army 
of the United States status of subject individual is 
erroneous and should be disregarded."  

In November 1953, the RO received from the Army information 
that, "[m]ilitary status as a member of the Army of the 
United States, previously granted through alleged service 
with the 14th Infantry Regiment (PA), [had] been revoked."  
It was determined that any military service the appellant had 
was as a member of the Philippine Army, inducted into the 
service of the Armed Forces of the United States.  It was 
specifically noted that, "[t]his redetermination dated 12 
Nov 1953 supersedes all prior determinations."  

The RO again requested a determination of the appellant's AUS 
status in August 1989 from the U.S. Army Reserve Personnel 
Center (ARPERCEN).  In March 1990 the RO received 
correspondence from ARPERCEN, which referred VA to the 
November 1953 determination that the appellant was not 
entitled to AUS status.  

In February 1999, the RO contacted the ARPERCEN again to 
determine whether the appellant's AUS status had been 
reinstated.  In response to the RO's inquiry, the ARPERCEN 
stated, "[s]ubject has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."  It was further stated that there was no evidence 
that the appellant's AUS status had been re-established.  

The issue of eligibility for VA non-service-connected 
disability pension benefits initially came before the Board 
in July 1999.  Based upon the evidence of record at that 
time, the Board denied the appellant's claim of entitlement.  
The appellant was notified of the Board's decision and, in 
October 1999, he requested reconsideration.  By letter dated 
in January 2000, the Chairman of the Board declined to 
reconsider the appellant's claim.  

Since the final decision of the Board in July 1999, the 
appellant has submitted a copy of his certificate of 
honorable discharge from the Army of the United States; a 
certificate of discharge from the Commonwealth of the 
Philippines, Philippine Army; a certificate of 
naturalization; and a certificate of completion of the United 
States of America's Philippines Officers and Soldiers 
Training Institute.  

Analysis

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2000).  The law also authorizes payment of a pension to a 
veteran who has the requisite service and is permanently and 
totally disabled due to non-service-connected disability.  38 
U.S.C.A. § 1521 (West 1991).  For purposes of any such 
determination, the term "veteran" means a person who served 
in the active military, naval, or air service and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (2000).

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a) (2000).  Service as 
a Philippine Scout in the Regular Army inducted between 
October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c), (d) (2000).

These regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

In the present case, the appellant was deemed ineligible for 
VA non-service-connected disability pension benefits based 
upon the revocation of his AUS status in March 1950 by the 
Department of the Army.  See 38 U.S.C.A. §§ 1110, 1131, 1521 
(West 1991 and Supp. 2000); 38 C.F.R. § 3.1(d) (2000).  

As late as March 1999, the ARPERCEN had no evidence that the 
appellant's AUS status had been re-established.  The Court of 
Appeals for Veterans Claims has held that "VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  See also Laruan v. West, 11 Vet. App 
80 (1998) (for establishing service in the United States 
Armed Forces, service department records are binding upon 
VA).



The Board's previous decision was issued on July 26, 1999.  
The appellant had the right to appeal to the U.S. Court of 
Appeals for Veterans Claims, and he did not.  Thus, the 
Board's decision was final.  See 38 C.F.R. § 20.1100 (2000).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that new and material evidence had not been 
presented), will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Recent changes in law have amended the requirements as to 
VA's development of evidence in claims, and as to notice to 
be given claimants regarding evidence which might establish 
entitlement to benefits, in this and other pending cases.  
See the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Of 
significance in the present matter is language in the new 
statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5103A(f)).  Clearly, therefore, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claim of eligibility for VA pension. 



New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that the evidence submitted by the appellant 
since its July 1999 decision is new, inasmuch as it was not 
previously associated with the claims folder.  However, it is 
not material, because it does not represent or document a 
reinstatement of the appellant's AUS status by the service 
department.  

Briefly stated, "service department findings are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, supra.  In cases for VA 
benefits where the requisite veteran status is at issue, the 
relevant question is whether the claimant has qualifying 
service under title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Thus, if the United 
States service department refuses to verify the applicant's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not VA.  Soria, supra.  



Accordingly, the proper course for the applicant who believes 
there is a reason to dispute the report of the service 
department or the contents of military records is to pursue 
such disagreement with the service department.  See Sarmiento 
v. Brown, 7 Vet. App. 80, 85 (1994).  Neither this 
evidentiary record, nor any contention by the appellant, 
indicates that there are any additional facts, such as 
alternate name spellings, or different dates of service or 
service numbers, which would warrant recertification.  See 
Sarmiento, supra.  Accordingly, the Board finds that VA has 
fulfilled its duty under 38 C.F.R. § 3.203(c).  

The Board recognizes that, in light of the enactment of the 
VCAA during the pendency of this claim and appeal, it could 
be asserted that the matter should be remanded to the RO for 
readjudication under the new statute.  However, the record in 
this case makes it clear that the appellant has been afforded 
a full explanation of the legal criteria governing the 
outcome of his claim, and of the evidentiary showing 
necessary to establish eligibility for the benefits he seeks.  
Not only the decision of the Board in 1999, but also the 
Statement of the Case provided by the RO in January 2001, 
have fully informed the appellant in this regard.  In 
addition, it is clear that numerous efforts have been made to 
ascertain whether the appellant has any qualifying service, 
and the weight of the responses has been negative.  
Accordingly, we find that there is no prejudice to the 
veteran in our proceeding to a decision in this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
supra.


ORDER

New and material evidence not having been submitted, the 
claim of eligibility for VA non-service-connected disability 
pension benefits is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

